Farmer, J.
In order to preserve her marital mortgage, defendant made and recorded the following affidavit: “ Before me, the *89undersigned authoritjq personally came and appeared Mrs. Rachel F. Carter, wife of Reuben W. Shields, who, being sworn, deposes and says : that her said husband is indebted to her for paraphernal funds, had and received by him before and during coverture, in the sum of seven hundred and fifty dollars.” The recordation of this affidavit is insufficient to give or preserve the wife’s mortgage, for two reasons :
No statement of the indebtedness is recorded as required by law.
Only the amount of the indebtedness is set forth, and not a dxtail of. all the facts and circumstances on which her claim is based, as prescribed by law.